Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


In the Interest of A.S., a Child                       Appeal from the 62nd District Court of
                                                       Delta County, Texas (Tr. Ct. No. 11100).
No. 06-19-00003-CV                                     Opinion delivered by Chief Justice Morriss,
                                                       Justice Burgess and Justice Stevens
                                                       participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.


                                                       RENDERED MARCH 19, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk